Filed 10/10/22 In re D.E. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re D.E., a Person Coming                                 B317690
 Under the Juvenile Court                                    (Los Angeles County
 Law.                                                        Super. Ct. No.
                                                             18CCJP03544)


 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and
           Respondent,

           v.

 D.K.,

           Defendant and
           Appellant.
      APPEAL from orders of the Superior Court of Los Angeles
County, Martha Matthews, Judge. Affirmed.
      Michelle L. Jarvis, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Kimberly Roura, Deputy County
Counsel, for Plaintiff and Respondent.
                   ____________________________
      D.K. (mother) appeals from juvenile court orders denying a
Welfare and Institutions Code section 2881 petition and
terminating parental rights as to D.E., who was three years old
at the time. Mother’s sole argument on appeal is that the
juvenile court’s orders must be reversed because the juvenile
court had information that triggered a further duty to inquire
about D.E.’s status as an Indian child under the Indian Child
Welfare Act (ICWA) (25 U.S.C. § 1901 et seq.). (See § 224.2,
subd. (e)(1).)
      Based on our opinion in In re Austin J. (2020) 47
Cal.App.5th 870, 888-889 (Austin J.), we disagree with mother’s
assertion. We will affirm the trial court’s order.

                         BACKGROUND
      Because mother’s only contention on appeal is that the
juvenile court erred by failing to order a further inquiry into
D.E.’s status as an Indian child under ICWA, we limit our
discussion of the background here to facts related to that
contention.



      1 Further statutory references are to the Welfare and
Institutions Code unless otherwise noted.




                                 2
       The Los Angeles County Department of Children and
Family Services (DCFS) filed a petition under section 300 on
June 4, 2018 alleging that D.E., who was two months old at the
time, came under the jurisdiction of the juvenile court. DCFS
attached a Judicial Council Form ICWA-010(A) to the petition
stating that it had made an Indian child inquiry. DCFS checked
a box beside the words, “The child may have Indian ancestry,”
but did not check any other boxes on the form. In its detention
report, DCFS stated that D.E.’s father, who is not a party to this
appeal, “reported that his great grandmother has Native
American Indian ancestry but reported that he does not know
what tribe.”
       On June 5, 2018, father filed a Judicial Council form
ICWA-020 and checked a box beside the words, “I may have
Indian ancestry.” The form provided no other information
regarding D.E.’s potential Indian ancestry. Father did not check
a box next to the words, “I am or may be a member of, or eligible
for membership in, a federally recognized Indian tribe,” “The
child is or may be a member of, or eligible for membership in, a
federal recognized Indian tribe,” or “One or more of my parents,
grandparents, or other lineal ancestors is or was a member of a
federally recognized tribe,” and left blank spaces beside requests
for further information about the names of tribes and the name
and relationship of ancestors who might be members of a
federally recognized tribe.
       At the detention hearing, the juvenile court asked father
for more information regarding his ICWA-020 form. Father told
the juvenile court that he was “not sure” what tribe his great-
grandmother might have been a member of, that his great-
grandmother had passed away, and that there were no other




                                 3
relatives or older family members who might have more
information. The trial court instructed DCFS to “continue to
make inquiries,” but concluded that, “at this time, there does not
appear to be any reason the [ICWA] applies.”
       D.E.’s paternal grandmother appeared at a hearing on June
8, 2018, and the juvenile court asked her whether she “kn[ew]
anything more about possible Indian heritage in the family.”
Paternal grandmother told the juvenile court that she did not
know what tribe. The juvenile court ordered DCFS to “interview
[father] and paternal grandmother, find all information they may
have about, for example, the name, place, and date of birth of the
paternal great-grandmother, obtain all information they can
obtain, and then comply with ICWA notice requirements.”
       On July 6, 2018, mother filed a Judicial Council ICWA-020
form. On her form, she checked a box beside the words, “I have
no Indian ancestry as far as I know.” At a hearing on the same
date, the juvenile court asked mother if she had “any American
Indian heritage.” Mother’s counsel responded, “[s]he does not.”2
The juvenile court’s July 6, 2018 order states: “The Court does
not have a reason to know that this is an Indian Child, as defined
under ICWA, and does not order notice to any tribe or the
[Bureau of Indian Affairs]. Parents are to keep the Department,
their Attorney and the Court aware of any new information
relating to possible ICWA status.”
       DCFS’s remaining reports in the case generally indicate
that ICWA is not applicable. The record indicates, however, that
DCFS continued to search for information. DCFS attempted to

      2The record indicates that mother held a Ukrainian
passport and immigrated to the United States from Ukraine in
2009.




                                4
contact father’s aunt using three different phone numbers it
found in a database search; the numbers were either
disconnected or not current. And a social worker sent letters to
the aunt’s last known address. At one point, a social worker
attempted to contact the aunt at another phone number, but the
person who answered the telephone hung up on the social
worker.
      The juvenile court denied mother’s section 388 petition and
terminated parental rights at a section 366.26 hearing on
December 21, 2021.
      Mother filed a timely notice of appeal.

                           DISCUSSION
       Mother’s only contention on appeal is that the information
father provided about his potential Indian ancestry triggered a
duty of further inquiry for the juvenile court, and the juvenile
court erred by not requiring the further inquiry.
       “The court, county welfare department, and the probation
department have an affirmative and continuing duty to inquire
whether a child for whom a petition under Section 300 . . . may be
or has been filed, is or may be an Indian child.” (§ 224.2, subd.
(a).) “At the first appearance in court of each party, the court
shall ask each participant present in the hearing whether the
participant knows or has reason to know that the child is an
Indian child. The court shall instruct the parties to inform the
court if they subsequently receive information that provides
reason to know the child is an Indian child.” (§ 224.2, subd. (c).)
       Pertinent to this appeal, “[i]f the court, social worker, or
probation officer has reason to believe that an Indian child is
involved in a proceeding, but does not have sufficient information
to determine that there is reason to know that the child is an




                                5
Indian child, the court, social worker, or probation officer shall
make further inquiry regarding the possible Indian status of the
child, and shall make that inquiry as soon as practicable.”
(§ 224.2, subd. (e), italics added.) “There is reason to believe a
child involved in a proceeding is an Indian child whenever the
court, social worker, or probation officer has information
suggesting that either the parent of the child or the child is a
member or may be eligible for membership in an Indian tribe.”
(§ 224.2, subd. (e)(1).)
       We view our opinion in Austin J., supra, 47 Cal.App.5th
870 as dispositive.
       In Austin J., the juvenile court asked mother at a detention
hearing whether “she had ‘any Native American Indian ancestry.’
She responded, ‘I was told that my mother had Cherokee,’ and
said her ‘family in Little Rock, Arkansas’ would have more
information. The court ordered DCFS ‘to investigate Mother’s
possible ICWA connection and to notify the appropriate Cherokee
nation and the appropriate federal agencies.’ [¶] On the same
day, Mother filed a parental notification of Indian status . . .
stating that the child ‘may have Indian ancestry’; namely,
Cherokee, through her grandmother, who is deceased.” (47
Cal.App.5th at p. 878.)
       “Two days after the detention hearing, a social worker
called Mother. Mother told the social worker that ‘she may have
[a] connection to the Cherokee or other tribes as well as having
Creole heritage.’ She said that ‘she did not know if she was
registered with any tribe.’ The possible Cherokee heritage was
on her mother’s side of the family through her maternal
grandmother and maternal grandfather. Mother told the social




                                 6
worker that her maternal aunt might have additional
information.
         “The social worker spoke with Mother’s maternal aunt by
telephone the same day. The maternal aunt reported that her
mother (i.e., Mother’s maternal grandmother) ‘may have had
Cherokee heritage,’ and she was not aware of other possible
tribal heritage. She said that Mother’s maternal grandfather
‘possibly had heritage but that she did not know what tribe.’ She
did not know if anyone in the family had attended an Indian
school, lived on a reservation, or been treated at an Indian clinic.
         “In a jurisdiction/disposition report filed on May 29, 2019,
DCFS reported that ICWA ‘does or may apply,’ and that the court
‘was informed that there may be some Cherokee Native
American/Indian heritage in [Mother’s] background. [DCFS] was
ordered to investigate said claim.’ The report included the social
worker’s reports of her conversations with Mother and Mother’s
maternal aunt regarding Indian heritage.” (Austin J., supra, 47
Cal.App.5th at p. 878.) The father in Austin J. denied having any
“Native American ancestry.” (Id. at pp. 878-879.)
         On that record, as to each of the children, the juvenile court
stated that the court “ ‘does not have a reason to know that this is
an Indian child, as defined under ICWA, and does not order
notice to any tribe or the [Bureau of Indian Affairs].’ ” (Austin J.,
supra, 47 Cal.App.5th at p. 879.)
         We found no error.
         We first concluded that the mother’s statements in that
case “provided no reason to know that any of the children are
Indian children under the criteria in section 224.2, subdivision
(d) . . . .” (Austin J., supra, 47 Cal.App.5th at p. 888.) We
explained that “a belief that a child is an Indian child presumably




                                  7
requires a lesser degree of certitude or factual support than
knowing a child is an Indian child.” (Ibid.) Nevertheless, we
concluded that “the duty of further inquiry still requires a legally
sufficient reason for that belief. The statutorily-defined reason to
know a child is an Indian child is based on a logical and
reasonable relationship between a fact—such as the child’s living
on a reservation or having been a ward of a tribal court—and the
resulting knowledge that the child is an Indian child. (§ 224.2,
subd. (d).) So too must a logical and reasonable relationship
connect facts with a resulting belief that a child is an Indian child
for the purpose of the statute. Information about a tribal
connection that ‘is too vague, attenuated and speculative’ will not
support a ‘reason to believe the children might be Indian children.’
[Citation.]” (Id. at p. 888, italics added.)
       We explored the statements in Austin J. further. “Mother’s
statement that she ‘may have Indian ancestry’ and had been ‘told
that [her] mother had Cherokee [ancestry],’ and the similar
statement by Mother’s aunt that she ‘may have had Cherokee
heritage,’ ” we said, “are insufficient to support a reason to
believe the children are Indian children as defined in ICWA. At
most, they suggest a mere possibility of Indian ancestry. Indian
ancestry, heritage, or blood quantum, however, is not the test;
being an Indian child requires that the child be either a member
of a tribe or a biological child of a member. [Citations.] Being a
member of a tribe depends ‘on the child’s political affiliation with
a federally recognized Indian Tribe,’ not the child’s ancestry.
[Citations.] Consequently, ‘many racially Indian children’ do not
fall within ICWA’s definition of an Indian child, while others may
be Indian children even though they are ‘without Indian blood.’
[Citation.] Indian ancestry, without more, does not provide a




                                 8
reason to believe that a child is a member of a tribe or is the
biological child of a member. Here, there is nothing more . . . .”
(Austin J., supra, 47 Cal.App.5th at pp. 888-889, italics added.)
       “In short,” we said, “the fact disclosed through the social
worker’s initial inquiry regarding the possibility that the children
are Indian children—that Mother may have Cherokee ancestry—
is insufficient by itself to provide a reason to believe that either
the children or their parents are members of, or eligible for
membership in, an Indian tribe. Therefore, the statute imposed
no duty to make further inquiry.” (Austin J., supra, 47
Cal.App.5th at p. 889, italics added.)
       After our opinion in Austin J., the Legislature clarified that
“[t]here is reason to believe a child involved in a proceeding is an
Indian child whenever the court, social worker, or probation
officer has information suggesting that either the parent of the
child or the child is a member or may be eligible for membership
in an Indian tribe. Information suggesting membership or
eligibility for membership includes, but is not limited to,
information that indicates, but does not establish, the existence
of one or more of the grounds for reason to know enumerated in
paragraphs (1) to (6), inclusive, of subdivision (d).” (Stats. 2020,
ch. 104, § 15.) We explored those grounds in Austin J. in
connection with our conclusion that the dependency court had no
reason to know an Indian child was involved in the proceedings.
(Austin J., supra, 47 Cal.App.5th at pp. 884, 886.)
       Section 224.2’s post-Austin J. amendment gives a
dependency court reason to believe a child is an Indian child if
there is information “that indicates, but does not establish” that:
“(1) A person having an interest in the child, including the child,
an officer of the court, a tribe, an Indian organization, a public or




                                  9
private agency, or a member of the child’s extended family
informs the court that the child is an Indian child. [¶] (2) The
residence or domicile of the child, the child’s parents, or Indian
custodian is on a reservation or in an Alaska Native village. [¶]
(3) Any participant in the proceeding, officer of the court, Indian
tribe, Indian organization, or agency informs the court that it has
discovered information indicating that the child is an Indian
child. [¶] (4) The child who is the subject of the proceeding gives
the court reason to know that the child is an Indian child. [¶] (5)
The court is informed that the child is or has been a ward of a
tribal court. [¶] (6) The court is informed that either parent or
the child possess an identification card indicating membership or
citizenship in an Indian tribe.” (§ 224.2, subds. (d), (e)(1).)
       Here, father and his mother told the juvenile court that the
father’s great-grandmother, who was deceased, may have been a
member of an Indian tribe, but that there was no living person
who had any more information about whether she actually was or
what tribe she might have been associated with. Although the
post-Austin J. amendment to section 224.2 confirms our
statement in Austin J. that “a belief that a child is an Indian
child presumably requires a lesser degree of certitude or factual
support than knowing a child is an Indian child,” (Austin J.,
supra, 47 Cal.App.5th at p. 888), the information that father and
his mother provided here does not “indicate . . . the existence of”
any of the grounds listed in subdivision (d).
       As in Austin J., father’s and mother’s responses to the
juvenile court’s and DCFS’s ICWA inquiries were insufficient to
provide any reason to believe that D.E. or either parent was a
member of, or eligible for membership in, an Indian tribe. The




                                10
statute imposed no duty to make further inquiry. (See Austin J.,
supra, 47 Cal.App.5th at p. 889.)

                         DISPOSITION
      The juvenile court’s orders are affirmed.
      NOT TO BE PUBLISHED



                                          CHANEY, J.

We concur:



             BENDIX, Acting P. J.



             KELLEY, J.*




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                11